PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/778,073
Filing Date: 22 May 2018
Appellant(s): Kogan et al.



__________________
Ashok K. Mannava
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues the combined prior art does not teach determining whether the difference between the respective image frame and the immediately preceding image frame is greater than a first threshold value; in response to a determination that the difference between the respective image frame and the immediately preceding image frame is greater than the first threshold value, adding the respective image frame to a subset of image frames, wherein the subset of image frames includes image frames that are identified as containing actions occurred during the test execution of the application, see appellant’s remarks pp. 9-12. Examiner respectfully disagrees, as the claimed invention is determining whether two image frames are greater than a first threshold. Shen teaches comparing two image frames and determining whether or not the two image frames are dissimilar. The current frame (i.e., respective image frame) is being compared to each immediately preceding frames within 
Appellant also argues the references Shen, Gauf and Chang are not analogous art in order to combine, see appellant’s remarks pp. 12-13. Examiner respectfully disagrees Gauf, Chang and Shen are analogous art because they are in the same field of endeavor of software development. Gauf’s teaching of enhanced image capturing for automated test and retest procedures, Chang’s teaching of pre-fetched encoding of application streaming via template frames and multiple image frames being rendered of an identified application and Shen’s teaching of an image capturing apparatus with a face tracker it would have been obvious to combine as Shen is determining differences in image frames which can be applied to Gauf’s and Chang’s teaching regarding the screenshots captured within an application. Furthermore examiner respectfully disagrees as Shen relates to an 
 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.